Citation Nr: 1134613	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether a rating reduction from 30 percent to 10 percent effective December 1, 2006, for hypothyroidism was warranted.

2.  Entitlement to a disability rating greater than 30 percent for hypothyroidism.

3.  Entitlement to a disability rating greater than 30 percent for bipolar disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which assigned 30 percent ratings for the Veteran's service-connected hypothyroidism and for his service-connected bipolar disorder, each effective March 16, 2004.  

In April 2006, the RO proposed to reduce the disability rating assigned for the Veteran's service-connected hypothyroidism from 30 percent to zero percent.  

This matter also is on appeal from a September 2006 rating decision which implemented the proposed rating reduction and assigned a zero percent rating for the Veteran's service-connected hypothyroidism effective December 1, 2006.

In November 2010, the RO assigned a 10 percent rating for the Veteran's service-connected hypothyroidism effective December 1, 2006.  Because the RO essentially restored a 10 percent rating for the Veteran's service-connected hypothyroidism effective December 1, 2006, in the November 2010 rating decision, the Veteran's rating reduction claim is as stated on the title page of this decision.

In April 2011, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for the scheduling of a videoconference Board hearing.  A videoconference Board hearing was held at the RO in June 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The Veteran's claim for a disability rating greater than 30 percent for bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.  The record in this case also indicates that the Veteran has asserted that he is not employable by reason of his service-connected bipolar disorder.  In light of Rice, the Veteran's TDIU claim also is REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In January 1994, the RO granted service connection for hypothyroidism, assigning a 10 percent rating effective February 23, 1993.

2.  In December 2004, the RO assigned a 30 percent rating for the Veteran's service-connected hypothyroidism effective March 16, 2004.

3.  In September 2006, the RO reduced the disability rating from 30 percent to zero percent effective December 1, 2006, for the Veteran's service-connected hypothyroidism after providing appropriate notice.

4.  In November 2010, the RO assigned a 10 percent rating for the Veteran's service-connected hypothyroidism effective December 1, 2006.

5.  Evidence establishing improvement in the Veteran's hypothyroidism was not of record at the time of the September 2006 rating decision.

6.  The competent evidence shows that the Veteran's service-connected hypothyroidism only requires continuous medication for control and is not manifested by muscular weakness, mental disturbance, weight gain, cold intolerance, cardiovascular involvement, bradycardia, or sleepiness.


CONCLUSIONS OF LAW

1.  The reduction from 30 percent to 10 percent effective December 1, 2006, for hypothyroidism was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5112(b)(6) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7903 (2010).

2.  The criteria for a disability rating greater than 30 percent for hypothyroidism are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, DC 7903 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to restoration of a 30 percent rating for hypothyroidism, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this rating reduction claim.

With respect to the Veteran's increased rating claim for hypothyroidism, the Board notes that, in letters issued in September 2004 and in February 2005, VA notified the appellant of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence showing that his service-connected hypothyroidism had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his increased rating claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2004 letter was issued to the appellant and his service representative prior to the December 2004 rating decision which assigned an increased rating for the Veteran's service-connected hypothyroidism; thus, this notice was timely.  The Board acknowledges that the Veteran was not provided with pre-adjudication notice of the Dingess requirements in this case; however, this notice could not have been provided because the September 2004 and February 2005 rating decisions currently on appeal were issued prior to the Court's decision in Dingess.  Because the appellant's increased rating claim for hypothyroidism is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the increased rating claim on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran was afforded VA examinations in 2004, 2005, 2007, 2008, and in 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examinations described the Veteran's medical history and addressed his symptoms in relation to the rating criteria.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Rating Reduction Claim

The Veteran contends that the reduction from 30 percent to 10 percent effective December 1, 2006, for his service-connected hypothyroidism was improper because the medical evidence did not show any improvement in this disability.  Instead, he contends that his service-connected hypothyroidism has not improved and the 30 percent rating should be restored.

As noted above, in January 1994, the RO granted service connection for hypothyroidism, assigning a 10 percent rating effective February 23, 1993.  In the currently appealed rating decision issued in December 2004, the RO assigned a higher 30 percent rating for the Veteran's service-connected hypothyroidism effective March 16, 2004.  In September 2006, the RO reduced the disability rating from 30 percent to zero percent effective December 1, 2006, for the Veteran's service-connected hypothyroidism.  In November 2010, the RO assigned a 10 percent rating for the Veteran's service-connected hypothyroidism effective December 1, 2006, essentially restoring a 10 percent rating for this disability as of that date.

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) (2010).

As noted above, the RO notified the Veteran in the narrative for the April 2006 rating decision that it was taking adverse action by reducing the disability rating assigned for his service-connected hypothyroidism.  The Veteran was given a period of 60 days to submit evidence showing that the disability rating should not be reduced.  He submitted such evidence.  Thus, there is no indication in the claims file that the RO did not comply with the specific notice provisions applicable to rating reductions.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(e).

With respect to whether the evidentiary requirements for reducing the disability rating have been met in this case, the Board notes that 38 C.F.R. § 3.344 regarding stabilization of disability ratings is not for application, since the 30 percent rating had not been in effect for a period in excess of 5 years.  The 30 percent rating was in effect only from March 16, 2004, until the reduction effective December 1, 2006.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  According to 38 C.F.R. § 3.344(c), however, in cases where a disability rating has been in effect for less than 5 years, as in this case, examinations disclosing physical improvement in a disability warrant a rating reduction.  See 38 C.F.R. § 3.344(c).  

The Court has held that a rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  A rating reduction also must be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As relevant to this appeal, DC 7903 provides a 10 percent rating for hypothyroidism with fatigability or where continuous medication is required for control.  A 30 percent rating is assigned for hypothyroidism with fatigability, constipation, and mental sluggishness.  See 38 C.F.R. § 4.119, DC 7903.

The Board finds that the evidence does not support a reduction to a 10 percent rating effective December 1, 2006, for the Veteran's service-connected hypothyroidism.  A review of the claims file shows that the Veteran was provided with notice of 38 C.F.R. § 3.344 (which governs rating reduction claims) in the October 2007 statement of the case (SOC).  Although the RO cited to § 3.344 and made findings in the currently appealed September 2006 rating decision and in the October 2007 SOC regarding actual improvement in the Veteran's service-connected hypothyroidism, a review of the evidence of record shows no actual improvement in the Veteran's service-connected hypothyroidism before and after December 1, 2006.  Contrary to the RO's conclusions in the September 2006 rating decision, the Board finds that the competent evidence did not show actual improvement in this disability at that time; in other words, the Board finds that the challenged rating reduction in this case was not supported by the evidence on file at the time of the reduction.  The competent evidence, including post-reduction evidence favorable to restoring the rating, shows instead that the Veteran's service-connected hypothyroidism had not improved as of December 1, 2006.  See Dofflemeyer, 2 Vet. App. at 277.  

The Court has held that, in addressing whether improvement in a disability is shown, the comparison point generally is the last examination on which the rating at issue was assigned.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The Board's analysis in this case must focus on the last examination prior to the September 2006 rating decision which determined that improvement had been shown in the Veteran's service-connected hypothyroidism and reduced the 30 percent rating then in effect for that disability.  The Board notes that other evidence demonstrating improvement in the Veteran's disability at the time of the September 2006 rating decision should be considered in addition to the last examination prior to this date.  

Prior to the September 2006 rating decision, the Veteran was seen on VA examinations in September 2004 and in April 2005.  Both of these examinations demonstrated that the Veteran's service-connected hypothyroidism was asymptomatic; thus, no actual improvement in this disability was shown at either of these examinations.  For example, on VA examination in September 2004, the Veteran's complaints included hypothyroidism due to lithium use.  He reported being on thyroid hormone replacement therapy.  He denied any functional impairment or time lost from work due to his service-connected hypothyroidism.  He reported gaining about 25 pounds "in the last 10 years but in general his weight has been doing fairly well.  He gained some more weight lately because he was on vacation and eating quite a bit."  Physical examination showed a regular heart rate and rhythm.  The VA examiner stated that the Veteran "appears to be clinically euthyroid at this time of thyroid hormone replacement."  The diagnoses included hypothyroidism.

On VA outpatient treatment in November 2004, the Veteran specifically denied experiencing any constipation.  The diagnoses included hypothyroidism which was stable.

On VA examination in April 2005, the Veteran stated that his service-connected hypothyroidism currently was resolved.  He denied experiencing any symptoms such as fatigability, sleepiness, depression, problems with heat or cold intolerance, weight changes, or gastrointestinal or heart complications.  The Veteran denied receiving any treatment for hypothyroidism or experiencing any functional impairment or lost time at work although he had retired in 2004.  Physical examination showed he was obese with no ocular signs of hypothyroidism, no thyroid enlargement, a regular heart rate and rhythm, no abdominal tenderness, posture and gait within normal limits, no generalized muscle weakness or wasting, no limitations on standing or walking, no assistive devices required for ambulation, and a very obese and protuberant abdomen.  The Veteran's thyroid-stimulating hormone (TSH) level was within normal limits.  The diagnoses included hypothyroidism which was resolved.  The VA examiner stated in an addendum to this examination report that his rationale for finding that the Veteran's hypothyroidism was resolved was that the Veteran's thyroid functioning tests were within normal limits and the examination showed no abnormal findings.

On VA outpatient treatment in August 2005, the Veteran's TSH level was within normal limits.  The Axis III diagnoses included hypothyroidism secondary to lithium.  The Veteran was advised to continue taking synthyroid for treatment of his hypothyroidism.  

In May 2006, a different VA examiner noted that the Veteran's TSH was mildly increased and he had gained weight despite a calorie-restricted diet.  The assessment included hypothyroidism.  The Veteran's medication was increased to 137 micrograms (mcg).  This assessment was unchanged in July 2006.  

The Board finds that the evidence of record at the time of the September 2006 rating decision did not show actual improvement in the Veteran's service-connected hypothyroidism reflecting an improvement in his ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  Thus, the challenged rating reduction was not warranted.  The Board notes again that, in a November 2010 rating decision, the RO essentially restored a 10 percent rating effective December 1, 2006, for the Veteran's service-connected hypothyroidism. The evidence of record in September 2006 showed that the Veteran's service-connected hypothyroidism only required continuous medication for control.  Although the RO stated in the December 2004 rating decision that the Veteran's September 2004 VA examination contained a report of increased symptoms of fatigability, recurrent alternating constipation, and diarrhea, a detailed review of this examination report shows that the Veteran did not report experiencing any of these symptoms at that time.  The VA examiner also concluded in September 2004 that the Veteran was clinically euthyroid (or had normal thyroid function) on thyroid hormone replacement.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 629 (29th ed. 2000).  A different VA examiner concluded in April 2005 that the Veteran's service-connected hypothyroidism was resolved.  This examiner stated in an addendum to the April 2005 examination report that the Veteran's thyroid function was within normal limits, a finding which is consistent with what was found previously in September 2004.  The remaining evidence of record dated prior to December 1, 2006, (in this case, VA outpatient treatment records) showed that the symptomatology attributable to the Veteran's service-connected hypothyroidism had not changed and it required only continuous medication for control.

The post-reduction evidence also is favorable to restoring the 30 percent rating effective December 1, 2006, for the Veteran's service-connected hypothyroidism.  See Dofflemeyer, 2 Vet. App. at 277.  The post-reduction evidence shows that the Veteran's service-connected hypothyroidism continued to be asymptomatic, required continuous medication for control, and did not show actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  For example, the Veteran's TSH level repeatedly was within normal limits on VA outpatient treatment visits.  

On VA outpatient treatment in November 2006, the Veteran's wife reported that his memory "has gotten worse" in the previous year.  Mental status examination of the Veteran showed that he had difficulty with calculations and notable difficulty with backwards digit span "despite being a former accountant."  The assessment included mild cognitive impairment by history.

In a January 2007 letter, Gregory D. Jenkins, M.D., stated that he had reviewed the Veteran's VA records dated between August 1986 and December 2006.  Dr. Jenkins opined that the Veteran's hypothyroidism was a "lifelong clinical condition[] which can only be controlled with the medication he has currently been prescribed."  Dr. Jenkins also stated that the Veteran had been prescribed levothyroxine (Synthroid) since 1986.  He stated further that he had found that the Veteran's lithium use had caused "difficulty in finding words [and] mental sluggishness."  

The Board notes that, in his January 2007 letter, Dr. Jenkins stated that the Veteran had experienced "mental sluggishness" as a result of his service-connected hypothyroidism.  The Board also notes that mental sluggishness is one of the diagnostic criteria for a 30 percent rating for hypothyroidism under DC 7903.  See 38 C.F.R. § 4.119, DC 7903.  It appears that Dr. Jenkins based his January 2007 opinion on a review of the Veteran's VA treatment records, which suggests persuasively that no actual improvement in the Veteran's service-connected hypothyroidism was shown in these records.  Thus, the Board finds that Dr. Jenkins' January 2007 opinion supports restoring a 30 percent rating effective December 1, 2006, for the Veteran's service-connected hypothyroidism.

On VA outpatient treatment in March 2007, it was noted that the Veteran was experiencing mild cognitive impairment.  

In a May 2007 letter, a VA clinician stated that the Veteran had been followed for hypothyroidism since 1985 "which has been felt to be due to treatment with lithium."  The Veteran also was followed for chronic tremors.

On VA outpatient treatment in August 2007, no relevant complaints were noted.  Although he had a history of hypothyroidism, the Veteran had no complaints of increasing lethargy, weight gain, or cold intolerance.  Physical examination showed a regular heart rate and rhythm and a round, normal, soft abdomen.  The assessment included hypothyroidism with TSH level within the normal range.  The Veteran was advised to continue his current treatment regimen of levothyroxine 0.137 mg once a day.

The Veteran specifically denied experiencing any fatigue on VA outpatient treatment in February 2008.  He also specifically denied experiencing any constipation on VA outpatient treatment in August 2008.

On VA examination in March 2010, the Veteran's complaints included fatigability, sleepiness, a hand tremor, emotional instability, slowing of thoughts, and poor memory due to hypothyroidism.  He denied any depression, difficulty breathing, difficulty swallowing, or any heart or gastrointestinal conditions.  He also experienced cold weather intolerance as a result of his service-connected hypothyroidism.  He had gained 42 pounds in the previous 6 years.  All of the Veteran's symptoms were responsive to therapy and treatment which consisted of levothyroxine 0.137 mcg by mouth daily.  He still required continuous treatment to control his hypothyroidism because of the chronic nature of this disability.  There were no side effects to his treatment.  If he missed his daily medication dose, the Veteran stated that he experienced depression and cold intolerance.  Physical examination showed no ocular signs of hypothyroidism, no thyroid enlargement, a regular heart rate and rhythm, no abdominal tenderness, no evidence of hand tremor, and no generalized muscle weakness or wasting.  The Veteran's TSH level was within normal limits.  The effects of the Veteran's hypothyroidism on his usual occupation and daily activity were depression and cold intolerance if his daily dose of medication was not administered.  The diagnosis included active hypothyroidism.

The Board acknowledges the Veteran's lay assertions and hearing testimony that there has been no improvement in his service-connected hypothyroidism since December 1, 2006, and he is entitled to restoration of a 30 percent rating for this disability as of that date because no actual improvement was shown.  The Board finds that the competent evidence supports the Veteran's assertions.  There is no competent evidence of record at the time of the September 2006 rating decision which shows actual improvement in the Veteran's service-connected hypothyroidism such that the rating reduction was warranted.  See 38 C.F.R. § 4.119, DC 7903.  The evidence shows instead that the symptomatology attributable to the Veteran's service-connected hypothyroidism had not improved because it was asymptomatic and required only continuous medication for control before and after December 1, 2006.  There is no indication in the competent evidence that there was any change in the Veteran's service-connected hypothyroidism which reflected an actual improvement in his ability to function under the ordinary conditions of life and work.  The post-reduction evidence also is favorable to restoring a 30 percent rating for the Veteran's service-connected hypothyroidism because that evidence again showed no actual improvement in this disability.  See Dofflemeyer, 2 Vet. App. at 277.    

The Board acknowledges that the Veteran's service-connected hypothyroidism still requires continuous medication for control as seen on VA examination in March 2010.  This disability has required continuous medication for control for many years, however, so this requirement does not indicate any actual improvement in the Veteran's service-connected hypothyroidism.  The Veteran also has reported that symptoms of hypothyroidism (cold intolerance and depression) will occur if he misses a medication dose.  Although the more recent evidence (March 2010 VA examination) suggests that the Veteran's service-connected hypothyroidism has become active again, it does not suggest that there has been actual improvement in this disability such that the rating reduction was warranted.  In summary, although the RO complied with the procedures governing rating reductions found in § 3.103(b)(2) and § 3.105(e) when it reduced the disability rating effective December 1, 2006, for the Veteran's service-connected hypothyroidism, because the evidence of record at the time did not show improvement in this disability, and because the post-reduction evidence also is favorable to restoring the 30 percent rating, the Board finds that restoration of a 30 percent rating effective December 1, 2006, for the Veteran's service-connected hypothyroidism is warranted.

Increased Rating Claim for Hypothyroidism

The Veteran also has contended that his service-connected hypothyroidism is more disabling than currently evaluated.  He specifically testified in June 2011 that he experienced increased cold intolerance, fatigability, muscle weakness, a very slow heartbeat, depression, and weight gain.  He also testified that, if he did not take his daily medication dose for hypothyroidism, he experienced these symptoms, especially cold intolerance, depression, and a hand tremor.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

As noted above, because the Board has restored the prior disability rating in this decision, the Veteran's service-connected hypothyroidism currently is evaluated as 30 percent disabling effective March 16, 2004, under 38 C.F.R. § 4.119, DC 7903.  See 38 C.F.R. § 4.119, DC 7903 (2010).  The Veteran's service-connected bipolar disorder currently is evaluated as 30 percent disabling effective March 16, 2004, under DC 9432.  See 38 C.F.R. § 4.130, DC 9432 (2010).

DC 7903 provides a 10 percent rating for hypothyroidism with fatigability or where continuous medication is required for control.  A 30 percent rating is assigned for hypothyroidism with fatigability, constipation, and mental sluggishness.  A 60 percent rating is assigned for hypothyroidism with muscular weakness, mental disturbance, and weight gain.  A maximum 100 percent rating is assigned for hypothyroidism with cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  See 38 C.F.R. § 4.119, DC 7903.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating greater than 30 percent for hypothyroidism.  The Board already has found that the Veteran is entitled to restoration of a 30 percent rating effective December 1, 2006, for his service-connected hypothyroidism.  The Veteran has contended in lay statements and Board hearing testimony that his service-connected hypothyroidism is more disabling than currently evaluated.  The competent evidence does not support these assertions, however.  The evidence also does not show that the Veteran's service-connected hypothyroidism was manifested by muscular weakness, mental disturbance (dementia, slowing of thought, depression), and weight gain, or cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia (less than 60 beats per minute), and sleepiness (i.e., a 60 or 100 percent rating under DC 7903) such that a disability rating greater than 30 percent is warranted at any time during the appeal period.  See 38 C.F.R. § 4.119, DC 7903.  

The competent evidence suggests instead that the Veteran's service-connected hypothyroidism has been manifested by minimally disabling symptoms (as seen on VA examinations in September 2004 and in April 2005) throughout the appeal period.  The VA examiner specifically opined in September 2004 that the Veteran had normal thyroid function on thyroid hormone replacement.  Following VA examination in April 2005, a different VA examiner concluded that the Veteran's hypothyroidism was resolved.  The remaining evidence of record (VA outpatient treatment records) also indicates that the Veteran continued to take daily hormone replacement therapy medication throughout the appeal period.  There is no evidence that the Veteran experienced muscular weakness, mental disturbance (dementia, slowing of thought, depression), and weight gain, or cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia (less than 60 beats per minute), and sleepiness (i.e., a 60 or 100 percent rating under DC 7903) as a result of his service-connected hypothyroidism such that a disability rating greater than 30 percent is warranted at any time during the pendency of this appeal.  Id.  The Board acknowledges that the Veteran has been advised to continue taking medication for service-connected hypothyroidism.  As outlined above, the competent evidence suggests that the thyroid hormone replacement prescribed to treat the Veteran's service-connected hypothyroidism has controlled his symptoms.  

The Board acknowledges the Veteran's hearing testimony that he experiences a variety of symptoms (cold and heat intolerance, a hand tremor, fatigability, bradycardia, depression, and weight gain) which he attributes to a worsening of his service-connected hypothyroidism.  The competent evidence does not support these assertions, however.  The Veteran testified at his June 2011 Board hearing that he did not have any problems with his most recent VA examination in March 2010, suggesting that he believes that this examination accurately reflected his symptomatology attributable to service-connected hypothyroidism.  As discussed above, the March 2010 VA examination documented the presence of active hypothyroidism that remained minimally disabling and was controlled with daily medication.  The March 2010 VA examination also documented a regular heart rate and rhythm, no abdominal tenderness, no evidence of hand tremor, and no generalized muscle weakness or wasting.  The Veteran's TSH level was within normal limits.  

The Veteran also has complained of a variety of the symptoms listed in the diagnostic criteria for higher disability ratings than 30 percent in DC 7903.  See 38 C.F.R. § 4.119, DC 7903.  The competent evidence also does not support these assertions.  A review of the Veteran's VA outpatient treatment records indicates instead that these complaints have been attributed to medications (such as depakote) prescribed to treat his service-connected bipolar disorder.  The Veteran finally has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his service-connected hypothyroidism has worsened such that a disability rating greater than 30 percent is warranted at any time during the pendency of this appeal.  Thus, the Board finds that the criteria for a disability rating greater than 30 percent for service-connected hypothyroidism are not met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected hypothyroidism.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected hypothyroidism is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of this disability.  The Board already has restored the 30 percent rating for the Veteran's service-connected hypothyroidism in this decision.  Because the Veteran's service-connected hypothyroidism is manifested by, at most, minimally disabling symptoms, the 30 percent rating currently assigned contemplates the level of disability that he experiences.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  

The Veteran has contended in written statements submitted to VA and testified at his June 2011 Board hearing that symptomatology attributable to his service-connected bipolar disorder and not his service-connected hypothyroidism forced him to retire in 2004.  It appears that the Veteran was retired between 2004 and 2010 although he returned to work briefly on a part-time basis in 2010 until being laid off from part-time work.  The Board notes in this regard that the Veteran has not reported consistently his reasons for retirement.  For example, the Veteran reported in June 2004 that he was enjoying his retirement and his anxiety had abated since he had retired.  In September 2004, the Veteran reported that he had retired voluntarily because of difficulties with a former supervisor and arthritic pain in his knees.  He also reported again that he was enjoying his retirement.  The Veteran stated in December 2004 that he felt "great" now that he was retired.  He again reported on VA examination in March 2005 that he had retired due to physical problems with his joints.  The Veteran's inconsistencies in what he reported regarding what prompted him to retire from full-time work in 2004 undercut the credibility of his lay assertions and hearing testimony regarding the impact of his service-connected hypothyroidism on his employability.  See Madden, 125 F.3d at 1481; Caluza, 7 Vet. App. at 512, aff'd per curiam, 78 F.3d at 604.  

The Veteran also did not indicate, and the medical evidence does not show, that he was hospitalized frequently for treatment of his service-connected hypothyroidism during the appeal period.  The Board also notes that a TDIU claim is being remanded.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The rating reduction from 30 percent to 10 percent for hypothyroidism was not warranted, and a 30 percent rating is restored effective December 1, 2006.

Entitlement to a disability rating greater than 30 percent for hypothyroidism is denied.


REMAND

The Veteran contends that his service-connected bipolar disorder is more disabling than currently evaluated.  In July 2011, the Veteran's service representative submitted additional VA outpatient treatment records directly to the Board, including a report of hospitalization in December 2010, which indicate that his service-connected bipolar disorder recently has worsened.  This evidence was submitted with a waiver of RO jurisdiction in the first instance.  A review of this evidence indicates that the Veteran has been diagnosed as having a variety of psychiatric disabilities other than his service-connected bipolar disorder, to include paranoid schizophrenia.  It is not clear from a review of these additional VA treatment records whether, and to what extent, the Veteran's current psychiatric symptomatology is attributable to his service-connected bipolar disorder and/or to other psychiatric disabilities, to include specifically paranoid schizophrenia.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for VA examination which addresses the current nature and severity of his service-connected bipolar disorder and, if possible, whether his service-connected bipolar disorder has caused him to experience other psychiatric disabilities.

The Veteran also contends that his service-connected bipolar disorder interfered with his employability.  He specifically testified before the Board in June 2011 that symptomatology attributable to his service-connected bipolar disorder had forced him to quit working full-time in June 2004.  The Board notes that service connection also is in effect for hypothyroidism, hemorrhoids, a fracture of the zygoma, renal insufficiency, and hand tremors.  The Board also notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Because the Veteran has not been provided with an examination which addresses the impact of his service-connected disabilities on his employability, on remand, he should be scheduled for appropriate examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for bipolar disorder in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected bipolar disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on the results of the Veteran's physical examination, and after reviewing the claims file, the examiner should determine whether, and to what extent, the Veteran's current psychiatric symptomatology is attributable to his service-connected bipolar disorder, if possible.  The examiner is asked to specifically indicate which of the Veteran's symptoms are attributable to bi-polar disorder, and then to discuss the extent of those symptoms.  The examiner is asked to provide a Global Assessment of Functioning (GAF)score that is attributable to bi-polar disorder.  If there is more than one psychiatric disorder present, the examiner should address to what extent the Veteran's psychiatric disability are distinct with distinct symptomatology, and to what extent they are interrelated or have overlapping and exacerbating symptoms.  A complete rationale should be provided for any opinion expressed.

3.  Schedule the Veteran for an examination to determine the effects of his service-connected bipolar disorder, hypothyroidism, hemorrhoids, fracture of the zygoma, renal insufficiency, and/or hand tremors on his ability to obtain and maintain employment.  The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether, following a review of the claims file and physical examination of the Veteran, the Veteran's service-connected disabilities, alone or in combination, render him unable to secure or follow a substantially gainful occupation (more than marginal employment).  The examiner should not consider the effects of age or the Veteran's non-service connected disabilities when providing the opinion.  A complete rationale must be provided for any opinion expressed.

4.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


